Title: From Thomas Jefferson to Edmond Charles Genet, 17 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 17th. 1793.

I have received and laid before the President, your letter of the 14th. instant, stating that certain judiciary Officers of the united States, contrary to the law of nations, and to the treaties subsisting between France and the united States, had arrested certain vessels and Cargoes taken by a French armed vessel and brought into this port, and desiring that the authority of the President might be interposed to restore the prizes with damages for their detention.
By the laws of this Country every individual claiming a right to any Article of property, may demand process from a court of Justice, and a decision on the validity of his claim. This is understood to be the case, which is the subject of your letter. Individuals claiming a right to the prizes, have attached them by process from the court of Admiralty, which that Court was not free to deny, because justice is to be denied to no man. If, at the hearing of the cause, it shall be found that it is not cognisable before that court, you may so far rely on it’s learning and integrity as to be assured it will so pronounce of itself. In like manner, if, having jurisdiction of the cause, it shall find the right of the claimants to be null, be assured it will pronounce that nullity; and, in either case the property will be restored; but whether with damages or not, the court alone is to decide. It happens in this particular case that the rule of decision will be, not the municipal laws of the United States but the law of nations, and the law maritime, as admitted and practised in all civilized countries; that the same sentence will be pronounced here that would be pronounced in the same case in the Republic of France, or in any other country of Europe; and that if it should be unfavorable to the captors, it will be for reasons understood and acknowledged in your own Country, and for the justice of which we might safely appeal to the Jurists of your own Country. I will add that if the seizure should be found contrary to the treaties subsisting between France and the united States, the Judges will consider these treaties as constituting a conventional Law for the two Nations, controuling all other law, and will decree accordingly.
The functions of the Executive are not competent to the decision of Questions of property between Individuals. These are ascribed to the Judiciary alone, and when either persons or property are taken into their custody, there is no power in this country which can take them out. You will therefore be sensible, Sir, that though the President is not the Organ for doing what is just in the present case, it will be effectually done by those to whom the constitution has ascribed that duty; and be assured that the interests, the rights and the dignity of the French nation  will receive within the Bosom of the United States all the support which a friendly nation could desire, and a neutral one yield. I have the honor to be with sentiments great respect and esteem, Sir, Your most obedient and Most humble servant
